Opinion of the Court, by
Judge Logan.
Buckner declared against Patterson in assumpsit, for money had and received to the plaintiff’s use; to which the defendant pleaded the statute of limitations, upon which an issue was made up; and the plaintiff, in support of action, produced and proved the following instrument of writing: “Nov. 26th, 1799—Received of Mr. Michael Thomas, $420 for Philip Buckner, if he receives it; otherwise, to deliver it to Mr. Samuel Thomas, or order;” which was signed by the defendant. And thereupon moved the court to instruct the jury that his claim was not barred by the plea of non assumpsit within five years before the commencement of his action; but this instruction the court refused to give, and instructed the jury that if the writing were evidence of an assumpsit to the plaintiff at all, it proves the assumpsit to have been made more than five years before the bringing of this suit. To this opinion the plaintiff excepted; and the only question now for the consideration of this court is, whether that instruction was correct.
The money was paid to the defendant for the use of Buckner. We apprehend no other condition in the payment, than is implied in every case where one man pays money to another for a third person. Such person might refuse to receive it; but what then? In this instance provision is made that, in such event, the money should be paid over to Samuel Thomas; and this we understand to be the object of the writing, in declaring that the moneys is received for Buckner, “if he receives it;” otherwise, to be paid over to S. Thomas; that is to say, the money was paid for Buckner, but if he refused to receive it, then to be paid to S. Thomas. Now, the money being paid to the defendant for Buckner, created in law an implied promise on the part of the defendant, in favor of the plaintiff, which rendered him liable immediately to the plaintiff for that sum; and consequently, bring the assumpsit within the statute of limitations, the general policy of which being to guard against demands of long standing, that had probably been settled, but from the length of time could not be shown by proof.
Judgment affirmed with costs.